Citation Nr: 1041143	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected bronchitis, sinusitis, allergic 
rhinitis, pharyngitis, and/or tonsillitis.

2.  Entitlement to an initial compensable rating for the period 
prior to February 9, 2009, and a rating in excess of 10 percent 
from that date forward, for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO in December 2007, and a 
transcript from such hearing has been associated with the claims 
file.

These issues were previously before the Board in October 2008.  
With respect to PFB, the issue on appeal at that time was 
entitlement to an initial compensable rating.  The Board remanded 
the case to the agency of original jurisdiction (AOJ) for further 
development.  Upon remand, in a rating decision issued in December 
2009, the AOJ granted a partial increased rating of 10 percent for 
PFB effective February 9, 2009.  As this was not a full grant of 
the benefit sought on appeal, and the Veteran has not expressed 
satisfaction with the rating, his appeal continues from the 
initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  The Board notes that the Veteran submitted a 
document in February 2010 indicating that he wished to "appeal" 
from the effective date assigned for the increased rating for PFB.  
However, the Veteran is actually requesting an increased rating 
for the entire course of the appeal, or since his claim was 
received in February 2005, which is part of the pending appeal.  
As discussed below, the Board finds that the AOJ substantially 
complied with the prior remand instructions with respect to PFB 
and, therefore, a further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 
97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the October 2008 decision, the Board denied service connection 
for sleep apnea.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2009 
Order, pursuant to a Joint Motion for Remand, the Court vacated 
and remanded the Board's decision as to such issue.  As discussed 
below, and pursuant to such Order, the Board finds that the case 
must again be remanded to the AOJ for further development 
concerning sleep apnea.

Accordingly, the issue of entitlement to service connection for 
sleep apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  The Veteran will be notified if 
further action is required.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout 
the course of the appeal, his PFB has affected more than 5 
percent but less than 20 percent of the entire body or exposed 
areas, and has required constant use of topical creams and 
antibiotics, but no systemic therapy such as corticosteroid or 
other immunosuppressive drugs; with no evidence of tissue loss, 
distortion or asymmetry of any facial features, or two or more 
disfiguring characteristics for VA purposes; and no unstable or 
painful scars; approximating a 10 percent rating, but no higher. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, but no 
higher, for PFB have been met for the period prior to February 9, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806, 7813 (2005 & 2009).

2.  The criteria for a rating in excess of 10 percent for PFB have 
not been met for the period beginning February 9, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806, 7813 (2005 & 2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the evaluation.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased rating 
for PFB arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  As noted 
above, although he was subsequently granted a higher rating, his 
appeal proceeds from the initial unfavorable decision.  See Brown, 
6 Vet. App. at 39.  The Board finds that the Veteran was provided 
with adequate VCAA notice concerning his service connection claim 
prior to the initial rating decision.  

The Veteran was further advised in January 2009 of the evidence 
and information necessary to substantiate a claim for an increased 
rating, as directed in the prior remand.  In particular, he was 
advised that the evidence must show that his PFB has increased in 
severity, examples of types of lay or medical evidence that would 
substantiate such claim, and that he should provide any VA or 
private treatment records or provide sufficient information to 
allow VA to obtain such records.  To the extent that such 
additional notice was required, the timing defect was cured by the 
subsequent readjudication of the Veteran's claim in a rating 
decision and supplemental statement of the case issued in December 
2009.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board notes that the AOJ was also directed to advise the 
Veteran of the applicable regulations before and after the rating 
criteria for evaluating certain skin conditions were amended, 
effective October 31, 2008.  See 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7800-7805 (pertaining to evaluation of scars).  The 
Board notes that the Veteran was not specifically notified of such 
changes.  However, VA is no longer required to provide "veteran-
specific" notice as to applicable diagnostic codes for an 
increased rating claim; rather, only "generic notice" is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The Veteran was provided such generic notice, as 
summarized above.  Therefore, the Board finds that the AOJ 
substantially complied with the prior remand directive with 
respect to notice.  

The Board further finds that the Veteran has demonstrated actual 
knowledge of the necessary evidence and information to 
substantiate his claim.  In particular, he has cited to applicable 
diagnostic codes and argued that his PFB is disfiguring and covers 
a larger portion of the body than indicated by VA examiners.  See, 
e.g., August 2007 argument from representative; December 2007 
hearing transcript.  Moreover, the Veteran has not alleged any 
prejudice due to any possible notice defects pertaining to the 
initial rating assigned.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (stating that the claimant bears the burden of 
demonstrating prejudice from defective VCAA notice with respect to 
downstream elements).  Accordingly, the Board finds that no 
additional VCAA notice is required.

With regard to the duty to assist, all identified, pertinent 
treatment records have been obtained and considered, in compliance 
with the prior remand.  There is no indication that the Veteran 
receives any benefits from the Social Security Administration 
pertaining to his claimed disability.  Additionally, the Veteran 
was provided with VA examinations at to his PFB in July 2005 and 
February 2009.  The July 2005 VA examiner discussed the percentage 
of the total body that was affected and the existence of any 
scars.  In compliance with the prior remand, the February 2009 VA 
examiner specifically identified the percentage of the total body 
and the percentage of exposed areas that were affected by the 
Veteran's PFB, the nature and extent of any scarring or 
disfigurement, and the extent of any systemic therapy during the 
previous 12-month period.  A review of this VA examination report 
reveals no inadequacies.

The Board notes that the Veteran's former representative argued 
that a higher percentage of his body is affected than is reflected 
in the VA examinations, pointing to areas on his back.  See August 
2007 VA Form 646.  However, the Veteran claimed service connection 
for PFB, which specifically pertains to the bearded region.  See 
February 2005 claim; see also Dorland's Illustrated Medical 
Dictionary 1565 (31st ed. 2007).  Accordingly, VA examinations and 
adjudications have properly focused on the neck and facial area.  
The Board further notes that the Veteran's current representative 
has argued that a new VA examination is necessary, as the February 
2009 VA examination does not accurately reflect the current state 
of his PFB.  See August 2010 letter.  However, the representative 
cites to the same symptoms on the same portion of the body that 
were reported at the most recent VA examination.  Furthermore, the 
claims file includes VA treatment records dated through October 
2009, which reflect no additional complaints or treatment for PFB.  
As such, there is no indication that another VA examination would 
provide any further support for the Veteran's claim. Therefore, 
the Board finds that the medical evidence of record is adequate to 
fairly adjudicate the Veteran's claim. 

For all of the above reasons, the Board finds that the AOJ 
substantially complied with the remand instructions.  See 
D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of 
this case, a remand would serve no useful purpose, as it would 
unnecessarily impose additional burdens on VA with no benefit to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this 
regard, VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his increased rating claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran was granted service connection for PFB 
effective in February 2005.  A February 2005 VA treatment record 
reflects complaints of pain and redness in the beard area of the 
face, with objective evidence of inflamed hair follicles covering 
the entire beard area, worse on both cheeks.  The Veteran was 
advised to treat the symptoms with warm compresses and Cleocin 
solution.  

The Veteran underwent two VA examinations concerning his PFB on 
July 8, 2005.  At one VA examination, he subjectively reported 
symptoms of burning, itching, cosmetic disfigurement, 
inflammation, irritation, and pus if there is infection.  The 
examiner recorded objective evidence of hyper-pigmented macules 
and papules in the bearded area and especially over the neck.  
The Board notes that a macule is a discolored skin lesion that is 
not elevated above the surface, and a  papule is a small 
circumscribed, superficial, solid elevation of skin less than 0.5 
or 1 cm in diameter. See Dorland's Illustrated Medical Dictionary 
1109, 1393 (31st ed. 2007).  There were two small lesions at the 
back of the head, but no lesions in the moustache or cheeks area, 
with no active inflammation that day.  The examiner opined that 
PFB covered approximately 2 percent of the total body surface.  

At a second VA examination that same day, the Veteran reported 
chronic folliculitis in the beard region, as well as on the scalp 
and neck, which caused pain and some social disfigurement.  This 
examiner recorded objective evidence of multiple areas of 
folliculitis at the beard-line, worse in the sub-mandibular 
regions.  He stated that there were some well-healed scars and 
active infected follicles, and recommend that the Veteran 
continue trimming the beard rather than shaving.

At a December 2007 hearing, the Veteran testified that he suffers 
from ingrown hairs, with symptoms of swelling, inflammation, 
itching, "dark shadows," and occasionally pus or "pus marks" 
and bleeding.  He further testified that these symptoms occur 
from his neck to under his nose, on both sides to his ears, 
around the ears to the back of the neck, and on his scalp.  The 
Veteran stated that he treated the PFB by using an edger to cut 
the hair, instead of shaving, to avoid further irritation, and by 
applying lotions, ointments, and prescription topical medication 
to ease the pain and swelling when there is infection.  The 
Veteran further stated that he believes that his PFB is 
disfiguring, and that it affects more than 5 percent, or 
approximately 10 percent, of his exposed body.  

At a February 2009 VA examination, the Veteran again reported 
itching on a daily basis, as well as intermittent irritation and 
ingrown hairs that he must physically extract, which he felt was 
cosmetically disfiguring.  The Veteran continued to use different 
lotions, medicated soaps, and prescription topical antibiotics 
for his PFB without good response, with no systemic treatment in 
the past 12 months.  There was objective evidence of hyper-
pigmented papules in the beard area extending to the anterior 
neck.  The examiner stated that PFB affected approximately 5 
percent of the total body surface, and 8 percent of the exposed 
body surface.  No scars were noted.  In an addendum, the examiner 
noted subjective and objective evidence of diffuse flaking of the 
scalp, face (eyebrows), and in the ears, which was consistent 
with seborrheic dermatitis.  The examiner stated that this area 
accounted for 6 percent of the total body surface and 8 percent 
of exposed areas.

VA treatment records throughout the course of the appeal indicate 
a continuous active medication of Clindamyacin applied topically 
to the affected areas, but no systemic or oral medication for 
PFB.  See, e.g., treatment records dated in August 2006 and 
October 2009.  This is consistent with the Veteran's reported 
treatment with topical prescription medications.  

The Veteran's PFB is currently rated under 38 C.F.R. § 4. 118, DC 
7813-7806.  Under DC 7813, dermatophytosis of the bearded area, 
or tinea barbae, is to be rated based on DC 7806 for dermatitis; 
or as disfigurement of the head, face, or neck (DC 7800); or as 
scars (DCs 7801-7805), depending upon the predominant disability.  
See also 38 C.F.R. § 4. 118, DC 7820 (providing that skin 
diseases not specifically listed in the rating schedule are also 
to be rated based on these same criteria).  

Under DC 7806, dermatitis or eczema warrants a noncompensable 
rating where less than 5 percent of the entire body, or less than 
5 percent of exposed areas, are affected; and no more than 
topical therapy has been required during the past 12-month 
period.  A 10 percent rating will be assigned where at least 5 
percent but less than 20 percent of the entire body, or at least 
5 percent but less than 20 percent of exposed areas, are 
affected; or where intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during the 
past 12-month period.  To be entitled to a rating in excess of 10 
percent for dermatitis or eczema, at least 20 percent of the 
entire body, or at least 20 percent of exposed areas, must be 
affected; or there must have been required systemic therapy for a 
total duration of six weeks or more during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7806.  Alternatively, 
dermatitis or eczema may be rated as disfigurement of the head, 
face, or neck, or as scars, depending upon the predominant 
disability.  Id.

The Veteran is competent to testify as to the observable symptoms 
of his PFB.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Further, the Board finds such testimony to be credible, as it is 
generally consistent with the medical evidence of record.  
Additionally, the lay and medical evidence reflects relatively 
continuous symptoms in the bearded area of the cheeks, jawline, 
and anterior neck.  The Board notes that the July 2005 VA 
examiner opined that the Veteran's PFB on the bearded area and 
the neck covered approximately 2 percent of the total body 
surface.  However, the February 2009 VA examiner opined that the 
symptoms of PFB on such areas affected approximately 5 percent of 
the total body surface, and 8 percent of the exposed body 
surface.  The Board acknowledges that there is some evidence of 
symptoms other than in the bearded area, such as on the scalp and 
the back of the neck.  However, as noted above, the service-
connected disability of PFB pertains only to the bearded region.  
See Dorland's Illustrated Medical Dictionary 1565 (31st ed. 
2007).  Therefore, it would be inappropriate to include such 
symptoms in an evaluation for PFB.  Moreover, there is no 
indication that any such symptoms would elevate the percentage of 
the body or exposed areas affected to 20 percent or more.  
Indeed, the February 2009 VA examiner noted that another 
condition affecting the scalp, eyebrows, and ears affected 
approximately 6 percent of the total body and 8 percent of 
exposed areas.  Furthermore, the evidence reflects that the 
Veteran's symptoms have been treated topically, with no evidence 
of any systemic therapy during the course of the appeal.  As 
such, resolving all reasonable doubt in the Veteran's favor, the 
evidence establishes that his symptoms of PFB have affected more 
than 5 percent but less than 20 percent of exposed surfaces 
throughout the course of the appeal, with no evidence of systemic 
therapy.  Therefore, the Board concludes that a 10 percent 
rating, but no higher, is warranted for PFB for the entire course 
of the appeal under DC 7806.  

The Board notes that the schedular rating criteria pertaining to 
scars and disfigurement (DCs 7800-7805) were amended during the 
course of this appeal, effective October 23, 2008.  As the 
Veteran's claim was pending at the time of such amendment, he is 
entitled to application of the criteria that are the most 
favorable to his claim.  However, an award based on the amended 
regulations may not be made effective before the effective date 
of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see 
also Karnas v. Derwinski, 1 Vet. App. 308, 311-13 (1991).  
Accordingly, the Board will evaluate the Veteran's PFB under both 
the current and the former schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time period 
prior to the effective date of the change.

Although the Veteran believes that his PFB is socially or 
cosmetically disfiguring, this does not warrant a rating in 
excess of 10 percent.  Under both the former and current 
provisions, to warrant such a rating based on disfigurement or 
scarring of the head, face, or neck, there must be visible or 
palpable tissue loss and either gross distortion or asymmetry of 
at least one feature or paired set of features, or two or more 
characteristics of disfigurement.  For these purposes, the eight 
characteristics of disfigurement are: (1) scar of 5 or more 
inches (13 or more centimeters) in length, (2) scar of at least 
0.25 inch (0.6 cm) in width at widest part, (3) surface contour 
of the scar elevated or depressed on palpation, (4) scar adherent 
to underlying tissue, (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.), (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.), (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. cm.), 
and (8) skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 (2005 & 
2009).  Here, while one of the July 2005 examiners recorded some 
small, well-healed scars in the Veteran's bearded area, there is 
no indication that any such scars met the criteria under DC 7800.  
Moreover, the February 2009 VA examiner recorded that there were 
no scars.  To the extent that the Veteran's papules and macules 
may be considered may be considered abnormal skin texture or 
hyper-pigmentation under this provision, there is no indication 
that they covered an area of more than 6 square inches.  
Moreover, this would be only one characteristic of disfigurement, 
which warrants a rating of 10 percent.  See id.  

Similarly, the Veteran does not meet the criteria for a rating in 
excess of 10 percent based on scars under either the current or 
former provisions.  The Board notes that only former DCs 7803 
(pertaining to unstable, superficial scars) and 7804 (pertaining 
to painful, superficial scars), and current DC 7804 (pertaining 
to unstable or painful scars), are potentially applicable.  In 
particular, the affected part is the head, face, and neck, and 
there is no evidence of any resulting limitation of function.  
See 38 C.F.R. § 4.118, DCs 7801-7805 (2005 & 2009).  However, as 
there is no indication of any unstable or painful scars due to 
PFB, a rating is not warranted under any of these provisions.  
See 38 C.F.R. § 4.118, DCs 7803-7804 (2005); 38 C.F.R. § 4.118, 
DC 7804 (2009).  

For the foregoing reasons, and resolving all reasonable doubt in 
the Veteran's favor, the Board concludes that he is entitled to a 
rating of 10 percent, but no higher, for PFB for the period prior 
to February 9, 2009.  Similarly, he is not entitled to rating in 
excess of 10 percent for PFB for the period beginning February 9, 
2009.  The Board has considered all possible applicable codes and 
finds no basis to assign a higher evaluation for such disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  While 
the Veteran's disability may interfere with his personal life, 
this does not warrant a higher rating under any applicable code, 
as only the average loss of earning capacity, and not impact on 
daily life, is subject to VA compensation.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (citing 38 U.S.C. 
§ 1155).  Disability ratings must be assigned according to the 
specific provisions of law.  38 U.S.C.A. § 7104; Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Further, staged ratings are not appropriate, as 
the manifestations of PFB have remained relatively stable 
throughout the appeal.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Id.; Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  In this regard, the 
Veteran's symptomatology is fully addressed by the criteria under 
which his PFB is rated, and there are no symptoms that are not 
addressed by the rating schedule.  As such, the rating criteria 
reasonably describe the Veteran's disability level, and the rating 
schedule is adequate to evaluate his disability picture.  
Moreover, there is no evidence of hospitalization or interference 
with employment due to PFB during the appeal.  Accordingly, the 
Board finds that referral of this case for consideration of an 
extra-schedular rating is unnecessary.  See id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Additionally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Here, there is no indication that 
the Veteran has been unemployed during the course of this appeal, 
or that his PFB affects his employment.  As such, a claim for a 
TDIU need not be addressed. 

The Board has considered the applicability of the benefit of the 
doubt doctrine to the Veteran's claim.  His claim has been granted 
to the extent described above, based in part on the application of 
such doctrine.  However, the preponderance of the evidence is 
against a rating in excess of 10 percent for PFB at any time 
during the course of the appeal.  As such, the benefit of the 
doubt doctrine does not apply, and his claim must be denied in 
this regard.  38 C.F.R. § 4.3.


ORDER

A rating of 10 percent, but no higher, for PFB is granted for the 
period prior to February 9, 2009.

A rating in excess of 10 percent for the period beginning 
February 9, 2009, is denied.


REMAND

The Veteran was afforded a VA examination pertaining to his sleep 
apnea in July 2005.  That examiner opined that such disorder was 
likely secondary to large body habitus (or being overweight), 
anatomy of the oropharynx with prominent base of tongue and 
narrow oropharynx, and aging.  However, as noted in the Court's 
September 2009 Order, pursuant to the Joint Motion for Remand, 
that examiner did not expressly state whether the Veteran's sleep 
apnea was caused or aggravated by his service-connected 
disabilities of bronchitis, sinusitis, allergic rhinitis, 
pharyngitis, and/or tonsillitis.  Moreover, additional VA 
treatment records have been associated with the claims file since 
the last VA examination.  

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination, which takes into account 
pertinent medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Therefore, a remand is 
necessary to afford the Veteran another VA examination to 
determine the nature and etiology of his sleep apnea.  
Additionally, as the last VA treatment records in the claims file 
are dated in October 2009, any outstanding treatment records 
should be obtained and associated with the claims file prior to 
the VA examination.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA treatment records dated from 
October 2009 forward.  Additionally, if 
the Veteran identifies any outstanding 
private treatment records that are 
pertinent to his sleep apnea, after the 
necessary authorization has been obtained, 
request copies of such records.  If any 
identified records cannot be obtained 
after reasonable efforts have been 
expended, notify the Veteran and allow an 
opportunity to provide such records.  

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his sleep apnea.  The entire 
claims file, including a copy of this 
remand and the Joint Motion for Remand, 
should be made available for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to record all 
symptoms of the Veteran's sleep apnea, and 
respond to the following:

	(a)  Is it is at least as likely as 
not (probability of 50 percent or 
more) that the Veteran's sleep apnea 
was proximately caused by, or 
proximately worsened beyond its 
normal progression (aggravated), as a 
result of his service-connected 
bronchitis, sinusitis, allergic 
rhinitis, pharyngitis, and/or 
tonsillitis?  

(b)  If the Veteran's sleep apnea was 
not caused or aggravated by any of 
his service-connected disabilities, 
is it at least as likely as not that 
such disorder was otherwise incurred 
in or aggravated by his active duty 
service? 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record, with 
consideration of both direct and secondary 
service connection.  If the claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


